Order entered November 17, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00584-CR

                        BOBBY RAY HARRIS, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 282nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F20-76711-S

                                      ORDER

        Before the Court is the November 14, 2022 request of deputy court reporter

Norma Rico for a second extension of time to file the reporter’s record. We

GRANT the request and ORDER the reporter’s record filed by December 10,

2022.

        We caution Ms. Rico that further extensions will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE